Title: To George Washington from Joshua Loring, 8 April 1777
From: Loring, Joshua
To: Washington, George



Sir
New York 8th April 1777

Since I wrote You last his Excellency Sir William Howe has had a further Examination respecting the Rank of the Canadian Gentlemen, and it is determin’d that the four persons You mention are the only Gentlemen that [are] entitled to any Rank viz. Captain Duchesnay, Lieut. Hertel, Lieutenant Schmit, Lieutenant La Magdaleine, and even those at that time were serving as Volunteers, This Alteration has made it necessary to send You another Return, which you’l please to accept and to destroy that sent you in my last—You will see that I had paid a due Attention to your Nomination of some Gentlemen to be first exchang’d and I shall in future comply with your Desire in exchanging those first who have been longest in Captivity, with due Respect I am Your most obedient & most humble Servt

Josa Loring Commissary for Prisrs


P.S. You’l be kind enough to order the Parole of Lt Col. Greene to be return’d.

